Title: To James Madison from Tench Coxe, 2 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
July 2. 1807

A british armed brig of 10 guns, & I believe about 250 Tons has been this afternoon crippled & dismantled in this port.  She was loading with provisions, flour, fish &c and German Linens and goods as is said.  The measure was the result of the present public feeling.  Her name is the Fox, Capt. Wainwright.  The popular opinion was that she was going to the British ships with provisions, but I believe she was intended for the forced trade to Hayti.  The Mayor (Robert Wharton) attempted to arrest a person engaged in the Unhanging of the rudder, but was treated with violence and indignity; so as to force him to let the man go.  The rigging has been cut the gun carriages broken, the rudder was haled up to the British Consuls door and about the town.  The sails have been removed, yards & topmasts stript & the vessel rendered unfit to proceed.  She was to have sailed tomorrow.
Some repetitions of indignities at the Consuls & a similar persons among the English merchants occurd here last evening.  It is said some of the consuls windows were broken.  It is an object with all I know to temper these strong feelings, but the great body of the community, tho not the whole, feel deeply and seriously.  It is however true, that some party men express censure of the government, and some even justify the Leopard.  It will not be safe to believe that many of the leading party men are as well disposed as they appear and ought to be.  Before any bad symptoms appeared, I feared from many recent facts, that public dangers & injuries had not really made converts of the late enemies of the administration.  I am satisfied now that dangers & injuries have not so made converts yet.
A capture of a valuable ship & cargo from Bordeaux, owned by Mr. Gray, of Salem, Mts., with little inquiry except as to the port she came from, with some other circumstances, has given rise to an opinion that they mean to take all vessels from Enemies ports.  I am disposed to think that Captures, will on various pretences, be made almost general to secure our capital, ships & seamen.  This will decide many against Britain.
The particular circumstances of the three or four seamen taken by the Leopard out of the Chesapeake are a subject of many tales and, I presume, of misrepresentations in many unfriendly circles.
Insurances are suspended.  Ships do not sail.  Flying vessels will probably be sent to stop our ships in European ports, China &ca.  This will affect our supplies & revenue.  I have the honor to be dear Sir yr. respectf. h. Servt.

Tench Coxe

